       Case 3:15-cv-00675-JBA Document 1490 Filed 02/21/20 Page 1 of 4



                          UNITED STATES DISTRICT COURT
                            DISTRICT OF CONNECTICUT



UNITED STATES SECURITIES AND
EXCHANGE COMMISSION,

                      Plaintiff,

       v.                                              Civil Action No. 3:15-cv-675 (JBA)

IFTIKAR AHMED,

                      Defendant, and

IFTIKAR AHMED SOLE PROP; et al
                                                        February 21ST, 2020
                      Relief Defendants


 DEFENDANT’S RESPONSE TO THE SEC’s CONSOLIDATED RESPONSE [DOC.
    #1488] TO THE RELIEF DEFENDANT’S MOTIONS [DOC. ##1484, 1485]


       The pro se Defendant humbly submits this Response to the SEC’s consolidated

Response [Doc. #1488, or the “Response”] to the Relief Defendants motions [Doc. ##1484,

1485, or the “Motions”]. The Defendant is compelled to correct the SEC’s misrepresentations.

The Defendant reserves all rights.

       First, the pro se Defendant has repeatedly made it clear that, as it pertains to the Court’s

Ruling [Doc. #1424] on Relief Defendants’ Counsel’s Motions for Fees and Withdrawal that

this Court entered on the 29TH January 2020, the Defendant is specifically appealing only that

part of the Ruling pertaining to purported payments to the law firm of Harris St. Laurent. HS

and Murtha Cullina are very differently situated and the Defendant has already briefed the

Court on that matter. The Relief Defendants’ Motions also make Defendant’s position clear.

See Doc. #1485-2 “the issue of payment… to Harris St. Laurent… is now under 2nd circuit

                                                1
       Case 3:15-cv-00675-JBA Document 1490 Filed 02/21/20 Page 2 of 4



appeal… jurisdiction has shifted to the Second Circuit…”; also see Doc. #1484 n.1 “Defendant

has made it clear that he only appeals the portion of the ruling regarding the payment to Harris St.

Laurent and not the payment to Murtha Cullina.” The SEC completely misrepresents the

Defendant’s position on this matter when Defendant has made such crystal clear.

       Second, the SEC is also blatantly and improperly misrepresenting the position of the

Relief Defendants. Please see Doc. #1457, the Relief Defendants’ Motion Regarding Pendent

Appellate Jurisdiction, wherein the Relief Defendants clearly refute the false representation

submitted by the SEC in their Response; and indeed argue that “the Relief Defendants believe

that the U.S. Court of Appeals for the Second circuit has jurisdiction over the issue of the

payment of Receiver’s fees and expenses and that such payment must be held in abeyance or

that the SEC should be required to pay the Receiver pending resolution of the appeal.” Thus,

the SEC’s misstatements are an all too obvious attempt to confuse matters and misrepresent

facts to this Court. The SEC does not represent the Relief Defendants and the SEC’s attempts

to do so by stating that the “Relief Defendants’ motion confirms that they, too, do not believe

there are jurisdictional issues…” is clearly improper, misleading and inappropriate; in light of

the Relief Defendants submission to this Court on that specific issue in Doc. #1457 wherein

they state their position supporting the pendent jurisdiction of the Court of Appeals.

       Finally, in its own Order [Doc. #1435, footnote #2], this esteemed Court has pointed out

that the SEC has not made “any argument regarding the potential source of authority for this

Court to serve as the mechanism through which third parties may access such residual assets,

which are frozen for the purpose of ensuring that sufficient assets would be available to satisfy

a judgment in action.” The Court needs to look no further than its own Order. The Court has

already established that it has no authority to dissipate assets belonging to the Defendant and

the Relief Defendants beyond that which is necessary to satisfy a judgment and the Court
                                                 2
         Case 3:15-cv-00675-JBA Document 1490 Filed 02/21/20 Page 3 of 4



 cannot authorize or order any payments to any third party without the consent of the Defendant

 and the Relief Defendants at this time.




                                                   Respectfully Submitted,



Dated:         February 21ST, 2020                 /s/ Iftikar Ahmed
                                                   ____________________________
                                                   Iftikar A. Ahmed
                                                   C/O Advocate Anil Sharma
                                                   Government Place East
                                                   Kolkata 700 069, India

                                                   Tel: +91-983-008-9945
                                                   e-mail: iftyahmed@icloud.com

                                                   Pro Se




                                               3
        Case 3:15-cv-00675-JBA Document 1490 Filed 02/21/20 Page 4 of 4



                               CERTIFICATE OF SERVICE




       I hereby certify that a copy of the foregoing document was filed through the ECF system
and will be sent electronically to the registered participants as identified on the Notice of
Electronic Filing (NEF), and served by electronic mail to:




 MR. NICHOLAS P. HEINKE, ESQ.                     MR. MARK L. WILLIAMS, ESQ.
 U.S. Securities and Exchange Commission          U.S. Securities and Exchange Commission
 Byron G. Rogers Federal Building                 Byron G. Rogers Federal Building
 1961 Stout Street, Ste. 1700                     1961 Stout Street, Ste. 1700
 Denver, CO 80294                                 Denver, CO 80294
 (303) 844-1071                                   (303) 844-1027
 e-mail: heinken@sec.gov                          e-mail: williamsml@sec.gov




 MR. PAUL E. KNAG, ESQ.                           MS. KRISTEN LUISE ZAEHRINGER, ESQ.
 Murtha Cullina, LLP                              Murtha Cullina, LLP
 177 Broad Street, 4th Floor                      177 Broad Street, 4th Floor
 Stamford, CT 06901                               Stamford, CT 06901
 (203) 653-5400                                   (203) 653-5406
 Fax: (203) 653-5444                              Fax: (860) 240-5758
 e-mail: pknag@murthalaw.com                      e-mail: kzaehringer@murthalaw.com




                                              4
